              Case 2:20-cv-02140-DJA Document 14 Filed 02/17/21 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   OSCAR GONZALEZ DE LLANO, DCBN 491042
     Special Assistant United States Attorney
 4   Social Security Administration
     160 Spear Street, Suite 800
 5   San Francisco, CA 94105
     Telephone: (415) 268-5601
 6   Facsimile: (415) 744-0134
     Email: Oscar.Gonzalez@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10

11                                UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA
13   GERALDINE SPEARS,                       )
                                             ) Case No.: 2:20-CV-02140-DJA
14                 Plaintiff,                )
                                             ) [PROPOSED] ORDER GRANTING
15          vs.                              ) EXTENSION OF TIME
                                             )
16   ANDREW SAUL,                            )
     Commissioner of Social Security,        )
17                                           )
                   Defendant.                )
18                                           )
19

20

21

22

23

24
25

26
                 Case 2:20-cv-02140-DJA Document 14 Filed 02/17/21 Page 2 of 2




 1          Based upon Defendant’s Motion for Extension of Time to File Certified Administrative Record and
 2   Answer, and for good cause shown, IT IS ORDERED that the date on which Defendant’s answer is due
 3   is extended by sixty days, from February 16, 2021 to April 15, 2021. Defendant shall file the answer on

 4   or before April 15, 2021. If Defendant is unable to produce the certified administrative record necessary

 5   to file an answer in accordance with this Order, Defendant shall request an additional extension prior to the

 6   due date.

 7

 8                                                         IT IS SO ORDERED.
 9
                                                           IT IS SO ORDERED:
10

11                                                         UNITED STATES MAGISTRATE JUDGE
12                                                                  February 17, 2021
                                                           DATED: ___________________________
13

14

15

16

17

18

19

20

21

22

23

24
25

26



     [Proposed] Order; No. 2:20-CV-02140-DJA
